946 F.2d 1568
292 U.S.App.D.C. 88
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Hazel S. WILSON, Appellant,v.Ralph J. BRISCOE, Jr.
No. 90-7138.
United States Court of Appeals, District of Columbia Circuit.
May 16, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance and the opposition thereto, it is


2
ORDERED that the motion be granted substantially for the reasons stated by the district court in its memorandum and order, filed July 31, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The court's dismissal of the claim for negligent infliction of emotional distress is affirmed on the ground that appellant has not alleged that the purportedly tortious conduct placed her in physical danger so as to fear for her safety.   See Williams v. Baker, 572 A.2d 1062, 1067 (D.C.1990) (en banc ).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.